        Case 1:21-mj-01017-JJM Document 7 Filed 01/15/21 Page 1 of 7



                             U.S. DISTRICT COURT
           U.S. District Court, Western District of New York (Buffalo)
           CRIMINAL DOCKET FOR CASE #: 1:21−mj−01017−JJM−1
                                Internal Use Only

Case title: USA v. Harding                              Date Filed: 01/13/2021

Assigned to: Hon. Jeremiah J.
McCarthy

Defendant (1)
Peter J Harding                 represented by Jason Robert DiPasquale
                                               43 Court Street
                                               Suite 800
                                               Buffalo, NY 14202
                                               716−570−5098
                                               Fax: 716−854−4857
                                               Email: jdipasqual@gmail.com
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED
                                               Designation: Retained

                                              Jeremy D. Schwartz
                                              300 Main Street
                                              Buffalo, NY 14202
                                              716−854−1300
                                              Fax: 716−842−6354
                                              Email: jschwartz@buffalodefenselaw.com
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED
                                              Designation: Retained

Pending Counts                                Disposition
None

Highest Offense Level
(Opening)
None

Terminated Counts                             Disposition
None

Highest Offense Level
(Terminated)
None
            Case 1:21-mj-01017-JJM Document 7 Filed 01/15/21 Page 2 of 7




Complaints                                           Disposition
18:1752.P



Plaintiff
USA                                             represented by Brendan T. Cullinane
                                                               U.S. Attorney's Office
                                                               Federal Centre
                                                               138 Delaware Avenue
                                                               Buffalo, NY 14202
                                                               716−843−5875
                                                               Fax: 716−551−3052
                                                               Email: brendan.cullinane@usdoj.gov
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED
                                                               Designation: government attorney

                                                                Charles Mark Kruly
                                                                U.S. Attorney's Office
                                                                Federal Centre
                                                                138 Delaware Avenue
                                                                Buffalo, NY 14202
                                                                716−843−5838
                                                                Fax: 716−551−3146
                                                                Email: charles.kruly@usdoj.gov
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED
                                                                Designation: government attorney

 Date Filed      # Page Docket Text
 01/11/2021      1       COMPLAINT issued in the District of Columbia as to Peter J Harding (1). (EG)
                         (Entered: 01/13/2021)
 01/13/2021              Arrest of Peter J Harding. (EG) (Entered: 01/13/2021)
 01/14/2021      2       Minute Entry for proceedings held before Hon. Jeremiah J. McCarthy: Initial
                         Appearance as to Peter J Harding held on 1/14/2021. The parties appear by
                         video. Defendant consents to video appearance in light of COVID−19 pandemic.
                         Participants are advised that there shall be no recording of today's proceeding
                         other than the official record.

                         Defendant received a copy of the complaint. The government summarizes the
                         charges and potential penalties. Defendant declines to seek transfer of
                         proceedings. Preliminary hearing is deferred pending resolution of detention.
                         Defendant consents to identity.

                         The government indicates that detention is not available and seeks release on the
                         conditions stated on the record, including electronic monitoring. Defendant
                         opposes that particular condition for the reasons stated. The court imposes all
       Case 1:21-mj-01017-JJM Document 7 Filed 01/15/21 Page 3 of 7



                   conditions of release sought, and reads the conditions on the record.

                   A further proceeding in the District of Columbia is scheduled for January 19,
                   2021 at 1:00 p.m. The court reads the Due Process Protections Act admonition to
                   the government. The government acknowledges. Written order to issue.

                   APPEARANCES (by video): AUSA Charles Kruly and AUSA Brendan
                   Cullinane for the government; defendant with attorney Jeremy D. Schwartz and
                   Jason Robert DiPasquale. (Zoom for Govt.) (EG) (Entered: 01/14/2021)
01/14/2021   3   4 ORDER REGARDING USE OF VIDEO OR TELECONFERENCING as to
                   Peter J Harding. Signed by Hon. Jeremiah J. McCarthy on 1/14/2021. (EG)
                   (Entered: 01/14/2021)
01/14/2021   4   5 ORDER re Due Process Protections Act admonition re the government's Brady
                   obligations as to Peter J. Harding. Signed by Hon. Jeremiah J. McCarthy on
                   1/14/2021. (EG) (Entered: 01/14/2021)
01/14/2021   5   6 ORDER TO APPEAR IN THE DISTRICT WHERE CHARGES ARE
                   PENDING AND TRANSFERRING BAIL as to Peter J. Harding. Signed by
                   Hon. Jeremiah J. McCarthy on 1/14/2021. (EG) (Entered: 01/14/2021)
01/15/2021   6   7 WAIVER of Rule 5(c)(3) Hearing by Peter J Harding. (EG) (Entered:
                   01/15/2021)
          Case 1:21-mj-01017-JJM Document 7
                                          3 Filed 01/15/21
                                                  01/14/21 Page 4
                                                                1 of 7
                                                                     1
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

v.                                                                21___-___-___
                                                                  BB    mj 1017 BBBBBB
PETER J. HARDING
_____________________________________,
                  Defendant.


           ORDER REGARDING USE OF VIDEO OR TELECONFERENCING

       In accordance with the General Order issued on March 30, 2020, this Court finds:

  ✔
______That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation with

counsel; and

The proceeding(s) held on this date may be conducted by:

  ✔
______Video Teleconferencing

______Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

       ______The Defendant (or the Juvenile) is detained at a facility lacking video

teleconferencing capability.

       ______Other:




       IT IS SO ORDERED.

 Date: January 14, 2021                                     /s/ Jeremiah J. McCarthy
                                                            Jeremiah J. McCarthy
                                                            United States Magistrate Judge
          Case 1:21-mj-01017-JJM Document 7
                                          4 Filed 01/15/21
                                                  01/14/21 Page 5
                                                                1 of 7
                                                                     1




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________

UNITED STATES OF AMERICA                                                       ORDER

               -v-                                                           21-mj-1017

PETER J. HARDING,

                        Defendant.
____________________________________


               As required by the Due Process Protections Act [Pub. L. 116-182, 134 Stat. 894]

and Fed. R. Crim. P. 5(f)(1), the Court confirms the United States’ obligation to produce all

exculpatory evidence to the defendant(s) pursuant to Brady v. Maryland, 373 U.S. 83 (1963) and

its progeny, and orders it to do so. The government must make these “disclosures in sufficient

time that the defendant will have reasonable opportunity to act upon the information

efficaciously.” United States v. Rodriquez, 496 F.3d 221, 226 (2d Cir. 2007); Leka v. Portuondo,

257 F.3d 89, 98 (2d Cir. 2001); United States v. Coppa, 267 F.3d 132 (2d Cir. 2001). Failure to

do so may result in consequences, including, but not limited to, exclusion of evidence, adverse

jury instructions, dismissal of charges, contempt proceedings, or sanctions by the Court.


SO ORDERED.

Dated: January 14, 2021


                                             ____/s/ Jeremiah J. McCarthy_______
                                                 JEREMIAH J. MCCARTHY
                                                United States Magistrate Judge
Case 1:21-mj-01017-JJM Document 7
                                5 Filed 01/15/21
                                        01/14/21 Page 6
                                                      1 of 7
                                                           1
                    Case 1:21-mj-01017-JJM Document 7
                                                    6 Filed 01/15/21 Page 7
                                                                          1 of 7
                                                                               1

AO 466A (Rev. 12/17) Waiver of Rule 5 & 5. 1 Hearings (Compla int or Indi ctment)



                                        UNITED STATES DISTRICT COURT
                                                                           for the

                                                            Western District of New York
                  United States of America                                    )
                                 V.                                           )      Case   o.    l:21-mj-1017
                                                                              )
                                                                              )
                        Peter J. Harding                                      )      Charging District' s Case No .
                             Defendant                                        )

                                                  WAIVER OF RULE 5 & 5.1 HEARINGS
                                                       (Complaint or Indictment)

         l understand that I have been charged in another district, the (name of other court)                 United States District Court for
the District of Columbia

          I have been informed of the charges and of my rights to:

          (I)        retain counsel or request the assignment of counsel if I am unable to retain counsel;

          (2)        an identity hearing to determine whether I am the person named in the charges;

          (3)        production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;

          (4)        a preliminary hearing to determine whether there is probable cause to believe that an offense has been
                     committed, to be held within 14 days of my first appearance if I am in custody and 21 days otherwise,
                     unless I have been indicted beforehand.

          (5)        a hearing on any motion by the government for detention ;

          (6)        request a transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

          I agree to waive my right(s) to:

          [X]       an identity hearing and production of the warrant.
          I&]       a preliminary hearing.
          ~          a detention hearing.
          ~         an identity hearing, production of the judgment, warrant, and warrant application, and any preli minary
                    or detention hearing to which I may be entitled in this district. I request that my
                    D preliminary hearing and/or D detention hearing be held in the prosecuting district, at a time set by
                    that court.

       I consent to the issuance of an order requiring my a                                       secuting district where the charges are
pending against me.


Date:




                                                                                        rinted name of defendant's al/orney
